UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARLENE CORTEZ, )
)

Plaintiff, )

)

v ) Civil Action No.: 1:l9-cv-00099 (UNA)

)

)

MARY WRIGHT, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis. The Court Will grant the in
forma pauperis application and dismiss the case because, under the statute governing IFP
proceedings, the Court is required to dismiss a case “at any time” if it determines that the action is
frivolous, 28 U.S.C. § l9lS(e)(2)(B)(i).

The complaint consists of rambling and unconnected statements and allegations1 Plaintiff
names two defendants in the case caption, see Compl. at 2-3, however, she lists numerous other
potential defendants throughout the body of the complaint, With no contextual or identifying
information relating thereto, see, e. g., id. at 9-12. Plaintiff alleges that she has children With three
Saudi Arabian princes. Id. at 9. She believes that her children and embryos Were stolen for
“financial control.” Id. She alleges that various members of the Saudi Arabian royal family,

Governor Rick Scott, members of the Kennedy, Rooney, and Poppitti families, and countless other

 

l Plaintiff has filed a substantially similar complaint With this Court, see Cortez v. Mary Pat Wright, et al., No. 15-
cv-00863 (UNA) (D,D.C. filed June 9, 2015). While some of the defendants in the previous matter differed, the
allegations are fundamentally identical. The Court dismissed the prior matter with prejudice as frivolous, see Mem_
Op. & Ord., ECF Nos. 4-5 (D.D.C. entered June l0, 2015).

l

unexplained individuals, “conspired with their families, and with their occult groups, religious
organizations, political organizations, business groups, social groups, and more . .§}'” to steal
“billions of dollars in wealth and projects [she] created for herself and her children.” Id. at 9-12.
She alleges that defendants and others “used the office of the govenor [sic] for the power to hide
the plaintiffs stolen born and unborn children in Florida.” Ia’. at ll.

Complaints premised on fantastic or delusional scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.
Neil‘zke v. Willl`ams, 490 U.S. 319, 325 (1989); see Denton v. Hernana'ez, 504 U.S. 25, 33 (1992)
(“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the
irrational or the wholly incredible[.]”); Crisafl v. Hollana’, 655 F.2d 1305, 1307~8 (D.C. Cir. 1981)
(“A court may dismiss as frivolous complaints . . . postulating events and circumstances of a
wholly fanciful kind.”).

The instant complaint satisfies this standard and warrants dismissal with prejudice See
Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is
warranted upon determining “that ‘the allegation of other facts consistent with the challenged

733

pleading could not possibly cure the deficiency. ) (internal citations omitted). A separate Order

fla 4 § 475/j

accompanies this Memorandum Opinion.

It`j'nited StatesT)isllict Jud 1 .
Date: January 247 , 2019

